Citation Nr: 0201980	
Decision Date: 02/28/02    Archive Date: 03/05/02

DOCKET NO.  96-27 628A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for adenocarcinoma of the 
cecum.

(The issue of entitlement to Department of Veterans Affairs 
(VA) vocational rehabilitation benefits under Chapter 31, 
Title 38, United States Code, will be addressed in a separate 
decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active duty from June 1961 to June 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1988 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), located in 
Washington, D.C.  In October 1992, May 1995, and August 1996, 
the Board remanded the case for additional evidentiary 
development.

The veteran also perfected an appeal with respect to the 
issue of entitlement to service connection for a 
gastrointestinal disorder.  However, the RO has since granted 
service connection for irritable bowel syndrome and assigned 
a 30 percent rating, effective April 4, 1988 (thereby 
rendering that service connection issue moot).  The Board 
notes the veteran has expressed disagreement with the 30 
percent rating assignment and the RO has responded via a 
statement of the case, issued in November 2001.  To continue 
his appeal on that matter the veteran must submit a 
substantive appeal within the appropriate time.  See 
38 C.F.R. §§ 20.200, 20.202, 20.302 (2001).  The matter will 
not be further discussed herein.

In October 2000 and October 2001 written statements, the 
veteran and/or his representative appear to have raised the 
issue of entitlement to service connection for diabetes.  
That October 2001 statement specifically referred to new 
legislation adding type-2 diabetes to the list of presumptive 
diseases in connection with herbicide exposure in Vietnam.  
See 38 U.S.C.A. § 1116 (as amended by § 201(c) of the 
"Veterans Education and Benefits Expansion Act of 2001," 
Public Law No. 107-103, 115 Stat. 976 (2001) (Dec. 27, 
2001)).  Since that matter has not been addressed by the RO, 
it is referred to the RO for appropriate action.  

It also appears that in October 2000, the veteran claimed 
entitlement to service connection for fibromycosis, and 
requested increased ratings for service-connected thyroid and 
back disabilities.  A review of the record reflects that VA 
examinations were scheduled and have since been accomplished 
with respect to the back and thyroid disabilities.  However, 
since no further action appears to have been taken with 
respect to these claims, they are referred to the RO for 
additional development and/or adjudication as indicated.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  Adenocarcinoma of the cecum was first clinically shown 
many years after service discharge, is not etiologically 
related to active service, and was not caused or aggravated 
by a service-connected disability, including irritable bowel 
syndrome.


CONCLUSION OF LAW

Adenocarcinoma of the cecum was not incurred in active 
service, may not be presumed to have been incurred therein, 
and, is not proximately due to or the result of a service-
connected disability including irritable bowel syndrome.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.159, 3.326).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, but after the 
RO's most recent consideration of the issue in appellate 
status, the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was signed into law.  In addition regulations implementing 
the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations are liberalizing 
and are therefore applicable to the issue on appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been notified of the 
law and regulations governing entitlement to service 
connection and has been advised of the evidence considered in 
connection with his appeal, and the evidence potentially 
probative of his claim.  The Board has remanded this claim on 
three occasions to obtain records identified by the veteran.  
His service records are contained in the claims file.  He has 
indicated that records of treatment from Bethesda Naval 
Hospital and other in-service treatment records are part of 
his VA file.  Also of record is a decision from the Social 
Security Administration (SSA) with accompanying medical 
records, reflecting award of benefits for disability other 
than cancer of the cecum or gastro-intestinal disability and 
accompanied by supporting medical evidence.  Although the 
Board remanded this case in October 1992 to ascertain the 
availability of tissue blocks or slides from Washington 
Hospital Center, the veteran has repeatedly failed to provide 
a release for the RO to obtain them.  Without a release, VA 
is unable to obtain such evidence.  See Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1991).  In any case, records from the 
Washington Hospital Center, to include interpreted pathology 
reports, are of record, as are records from other private 
facilities identified by the veteran as probative of his 
cancer claim.  Also contained in the claims file are records 
of VA treatment and evaluation.  Finally, the claims file 
contains sufficient medical evidence upon which to decide 
this claim in the form of a VA medical opinion based on 
review of the entire claims file and speaking directly to the 
nature and onset of the veteran's cancer of the cecum.  The 
veteran has not identified the availability of any other 
evidence to be considered in connection with his claim.

For the reasons set out above, the Board finds that all 
duties set out under the VCAA have been met relevant to the 
claim decided herein and that there is no reasonable 
possibility that additional development will aid the veteran 
in such claim.  See Wensch v. Principi, No. 99-2210, slip. 
op. at 15-16 (U.S. Vet. App. Dec. 20, 2001), citing DelaCruz 
v. Principi, 15 Vet. App. 143, 149 (2001).  A remand for 
adjudication by the RO would thus serve only to further delay 
resolution of the veteran's claim with no benefit flowing to 
the veteran.


Factual Background

For ease of discussion, the Board notes that the cecum is the 
"cul-de-sac, about 6 cm in depth, lying below the terminal 
ilium forming the first part of the large intestine."  
STEDMAN's MEDICAL DICTIONARY, 297 (26th ed. 1995).  The colon 
is the "division of the large intestine extending from the 
cecum to the rectum."  Id. at 367.

Service medical records document the veteran's complaints of 
loose bowel movements beginning in May 1966 after having 
returned from duty in the Republic of Vietnam.  In July 1966, 
the evaluation of multiple complaints led to the diagnosis of 
anxiety reaction, without noting any abnormalities of the 
rectum.  Service medical records revealed that he underwent a 
right thyroidectomy (service connection is in effect for that 
disability); and it was indicated that a thyroid adenoma 
nodule was enlarged but was described as "cold" and benign 
after pathology examination.  A report of service separation 
examination dated in February 1971 included an impression of 
irritable colon syndrome with soilage.  A medical record 
dated in March 1971 noted mild rectal incontinence.  However, 
the service medical records did not reveal any findings or 
diagnoses pertaining to malignancy in the colon, to include 
the cecum.

A February 1972 record from Providence Hospital includes the 
veteran's complaints of loose stools.  Rectal examination was 
negative.

On May 1972 VA examination, the veteran gave a history of 
diarrhea occurring approximately once per month since 1966, 
without any bleeding.  Examination revealed no apparent 
organomegaly and no external hemorrhoids.  Barium enema 
testing revealed no defects of the colon.  The impression was 
diarrhea and rectal discharge by history, etiology not 
determined.  

A March 1978 outpatient record includes complaint of a mucous 
discharge from the rectum.  

The claims file contains private records dated from 1981 to 
1988 generally showing treatment of the veteran for gastro-
intestinal complaints, primarily complaints of loose bowel 
movements.  Records from Gastrointestinal Associates and 
Washington Hospital Center, dated from May to July 1987, 
indicate that the veteran had a possible cecal mass on barium 
enema x-ray and he underwent colonoscopy with biopsies.  
Although the colonoscopy disclosed tortuosity and spasm of 
the colon and some nodularity "consistent with either 
amoebiasis, but more probably Crohn's disease" in the right 
colon and cecum, and biopsies of the nodular areas were 
performed, the biopsy reports are not of record (as 
previously discussed above).  However, a July 1987 letter 
from Gastrointestinal Associates stated that "[b]iopsies were 
not rewarding as far as disclosing Crohn's disease."  
February and March 1988 pathology reports from the Washington 
Hospital Center show adenocarcinoma of the cecum.  

In March 1988, the veteran requested service connection for 
adenocarcinoma of the cecum.  The RO denied his claim by 
rating decision dated in April 1988.

The veteran submitted an unidentified medical treatise in 
support of his appeal.  That treatise states, in pertinent 
part, that Crohn's disease (regional enteritis) "is an 
inflammatory bowel disease of unknown etiology that primarily 
affects the terminal ileum.  It has several features in 
common with ulcerative colitis, which primarily involves the 
colon and which is a well-established risk factor for 
colorectal carcinoma."  Interestingly, that treatise 
specifically discussed small bowel cancer, not cancer of the 
large bowel.  

Dr. L. submitted a medical statement dated in February 1989, 
and stated that colonoscopy in that month showed no residuals 
or recurrence of colon cancer.  Dr. L. considered records 
from the Washington Hospital Center and provided an opinion 
as to the timing of the diagnosis of cancer.  The veteran 
provided a history of treatment during service and throughout 
the 1970s and 1980s by VA and the veteran stated his own 
belief that his tumor had been growing for at least 10 years.  
Dr. L. related that he was unable to tell the veteran with 
any degree of certainty what length of time his tumor was 
present prior to detection.  Dr. L. indicated that he had 
reviewed data from "Sloan-Kettering in New York", which 
indicated that the time for such a polyp to develop into an 
invasive malignancy ranges from approximately five-to-15 
years.  Dr. L. concluded that the tumor had likely been 
present for "some time (i.e., years), prior to the time of 
its eventual detection."  Dr. L. cited the mass noted in 
April 1987 and indicated it was his opinion the mass was 
present for a "number of years" prior to diagnosis but that 
he did not have any records of laboratory testing prior to 
1987 to review for abnormalities.  

In October 1992, the Board remanded the claim for additional 
development.  In May 1995, the Board remanded the claim to 
obtain additional medical evidence from Washington Hospital 
Center, Bethesda Naval Hospital, and Gastrointestinal 
Associates, as well as to obtain a VA examination pertinent 
to the nature and etiology of gastro-intestinal illnesses.

In August 1995, the veteran underwent VA examination, which 
included diagnosis of post-operative carcinoma of the cecum, 
without opinion as to etiology.

In August 1996, the Board again remanded to the RO to obtain 
SSA records, and to obtain a VA examination opinion as to the 
nature and etiology of the veteran's gastro-intestinal 
problems.

In March 2001, the veteran underwent VA gastrointestinal 
examination.  The examiner reviewed the claims file and noted 
in-service and post-service findings relevant to the 
veteran's gastro-intestinal complaints.  The VA examiner 
diagnosed probable irritable bowel syndrome and related the 
onset of such to the veteran's period of active service.  
However, the examiner opined that there was no evidence that 
the veteran had ever had Crohn's disease.  He based that 
opinion on review of the records, specifically pointing out 
that although a 1987 colonoscopy was felt to be suspicious 
for Crohn's disease, there was no evidence of Crohn's disease 
on histopathology; that repeat colonoscopies several months 
later revealed cecal adenocarcinoma but a histology report 
did not mention any evidence of Crohn's disease; and that 
1987-1988 upper gastrointestinal and small bowel x-ray 
studies and a 1997 colonoscopy were reported as normal 
without any evidence of Crohn's disease.  The examiner also 
concluded that the veteran's adenocarcinoma was unrelated to 
his time in service, despite it being slow growing.  The 
examiner further opined that the veteran's adenocarcinoma was 
not related to irritable bowel syndrome, noting that although 
Crohn's disease was a risk factor in the development of colon 
cancer, the veteran never had Crohn's disease.

SSA records in the claims file reflect the veteran is in 
receipt of benefits based on diabetes and back problems.


Legal Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as a malignant tumor, become manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such diseases shall be presumed 
to have been incurred in service, even though there is no 
evidence of such diseases during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection is also warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  In the case of aggravation, such 
secondary disorder is compensable only to the degree of 
disability over and above the degree of disability that would 
exist without such aggravation.  38 C.F.R. § 3.310(a); Allen 
v. Brown, 7 Vet. App. 439, 448, 449 (1995).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection on the 
merits, "there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza [v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table)]; see also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Grottveit [v. Brown, 
5 Vet. App. 91, 93 (1993)]."  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


Analysis

The Board must determine, as a question of fact, both the 
weight and credibility of the evidence.  Equal weight is not 
accorded to each piece of material contained in a record; 
every item of evidence does not have the same probative 
value.  The Board must account for the evidence which it 
finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the 
reasons for its rejection of any such evidence.  See Struck 
v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 
(1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

First, the veteran's service medical records are completely 
negative for any findings or diagnoses pertaining to 
intestinal cancer.  The veteran was discharged from service 
in June 1971 and there is no evidence that adenocarcinoma of 
the cecum was shown within the initial one-year period after 
service discharge so as to warrant presumptive service 
connection under 38 C.F.R. §§ 3.307, 3.309(a).  

The examiner who conducted the March 2001 VA examination 
considered the evidence in the claims file and concluded that 
the veteran's cancer of the cecum was not shown during 
service or was otherwise related to service.  That examiner 
acknowledged medical treatise information in support of 
Crohn's disease as a risk factor in the development of colon 
cancer, but emphasized that the veteran never had Crohn's 
disease.  The examiner concluded that no relationship existed 
between the veteran's diagnosed irritable bowel syndrome and 
his cancer.

The March 2001 VA examination medical opinion is the most 
probative, credible medical evidence in the record.  It is 
based on an accurate and longitudinal review of the relevant 
medical history and findings available, and is unrefuted by 
any credible, competent medical evidence.  The veteran's own 
assertions are not competent evidence on this medical 
question in controversy, in that there is no indication he 
has any medical expertise upon which to base an opinion as to 
the etiology of his cancer.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The Board acknowledges that the veteran has submitted 
treatise evidence in support of an etiologic connection 
between his cancer and service, or service-connected 
disability, as well as a private medical opinion to the 
effect that his tumor existed for years prior to initial 
diagnosis in 1988.  However, the Board finds such evidence to 
be less probative and credible than the March 2001 VA 
examination medical opinion.  To establish service-
connection, medical text evidence must "not simply provide 
speculative generic statements not relevant to the veteran's 
claim."  Wallin v. West, 11 Vet. App. 509, 514 (1998).  
Instead, the evidence, "standing alone", must discuss 
"generic relationships with a degree of certainty such that, 
under the facts of a specific case, there is at least 
plausible causality based upon objective facts rather than on 
an unsubstantiated lay medical opinion." Ibid. (citing Sacks 
v. West, 11 Vet. App. 314, 317 (1998)); see also Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996) (medical treatise evidence 
must demonstrate connection between service incurrence and 
present injury or condition).  Such is not present here.  In 
this case the submitted medical treatise excerpts do not 
themselves speak to the particular facts of the veteran's 
adenocarcinoma and relevant medical history and thus cannot 
establish the existence of a medical nexus.  Moreover, the 
examiner who conducted the March 2001 VA examination 
considered the points raised in the medical treatise 
information and specifically distinguished the veteran's 
case.  

Furthermore, with respect to the private medical opinion 
submitted, that physician did not state that the veteran's 
cancer was related to service.  In essence, Dr. L. only 
raised the possibility that the veteran's tumor existed for 
some unknown number of years prior to 1988, but did not opine 
as to how many years.  Thus, the private medical opinion is 
of very minimal, if any, evidentiary value and accordingly is 
discounted by the Board.  The weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, is based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar 
v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 
4 Vet. App. 467 (1993).

In sum, the credible, competent medical evidence includes VA 
medical opinion that constitutes an overwhelmingly negative 
piece of evidence.  The credible, competent medical evidence 
of record establishes that adenocarcinoma of the cecum was 
initially clinically shown and diagnosed in the late 1980's, 
many years after service; that adenocarcinoma of the cecum 
was not related to service; and that adenocarcinoma of the 
cecum was not related to a service-connected disability, 
specifically irritable bowel syndrome.  38 C.F.R. 
§§ 3.303(d), 3.310(a).  The Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
38 U.S.C.A. § 5107.  The veteran's appeal is denied.


ORDER

Entitlement to service connection for adenocarcinoma of the 
cecum is denied.



		
	R.P. HARRIS
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

